Exhibit 10.1

Execution copy

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

This Contribution, Conveyance and Assumption Agreement, dated as of October 31,
2012 (this “Agreement”), is by and among MPLX LP, a Delaware limited partnership
(the “Partnership”), MPLX GP LLC, a Delaware limited liability company and the
general partner of the Partnership (the “General Partner”), MPLX Operations LLC,
a Delaware limited liability company (the “Operating Company”), MPC Investment
LLC, a Delaware limited liability company, MPLX Logistics Holdings LLC, a
Delaware limited liability company, Marathon Pipe Line LLC, a Delaware limited
liability company, MPL Investment LLC, a Delaware limited liability company,
MPLX Pipe Line Holdings LP, a Delaware limited partnership, and Ohio River Pipe
Line LLC, a Delaware limited liability company (each, a “Party” and
collectively, the “Parties”).

RECITALS

WHEREAS, the General Partner and MPLX Logistics Holdings LLC have caused the
formation of the Partnership, pursuant to the Delaware Revised Uniform Limited
Partnership Act (as amended from time to time, the “Delaware Partnership Act”),
for the purpose of owning and operating crude oil, refined product and other
hydrocarbon-based product pipelines and other midstream assets and providing
related services, as well as engaging in any other business activity that is
approved by the General Partner and that lawfully may be conducted by a limited
partnership organized under the Delaware Partnership Act.

WHEREAS, in order to accomplish the objectives and purposes in the preceding
recital, each of the following actions has been taken prior to the date hereof:

1.        MPC Investment LLC formed the General Partner (f/k/a Marathon
Petroleum Logistics GP LLC) under the terms of the Delaware Limited Liability
Company Act (as amended from time to time, the “Delaware LLC Act”) and
contributed $1,000.00 in exchange for all of the limited liability company
interests in such company;

2.        MPC Investment LLC formed MPLX Logistics Holdings LLC (f/k/a Marathon
Petroleum Logistics Holdings LLC) under the Delaware LLC Act and contributed
$2,000.00 in exchange for all of the limited liability company interests in such
company;

3.        MPLX Logistics Holdings LLC, as the limited partner, and the General
Partner, as the general partner, formed the Partnership under the Delaware
Partnership Act and contributed $980.00 and $20.00, respectively, in exchange
for a 98% limited partner interest (the “Initial LP Interest”) and a 2% general
partner interest, respectively, in the Partnership;

4.        MPL Investment LLC formed the Operating Company under the Delaware LLC
Act and contributed $1,000.00 in exchange for all of the limited liability
company interests in such company;



--------------------------------------------------------------------------------

5.        Marathon Pipe Line LLC formed MPL Louisiana Holdings LLC under the
Delaware LLC Act and contributed $1,000.00 in exchange for all of the limited
liability company interests in such company;

6.        Marathon Pipe Line LLC formed Hardin Street Holdings LLC under the
Delaware LLC Act and contributed $1,000.00 in exchange for all of the limited
liability company interests in such company;

7.        The Operating Company formed MPLX Terminal and Storage LLC under the
Delaware LLC Act and contributed $250.00 in exchange for all of the limited
liability company interests in such company;

8.        Marathon Petroleum Company LP formed Marathon Petroleum Logistics
Services LLC under the Delaware LLC Act and contributed $1,000.00 in exchange
for all of the limited liability company interests in such company;

9.        MPL Investment LLC and the Operating Company formed MPLX Pipe Line
Holdings LP (f/k/a Marathon Petroleum Pipeline Holdings LP) under the Delaware
Partnership Act and contributed $500.00 and $500.00, respectively, in exchange
for a 50% limited partner interest and a 50% general partner interest,
respectively, in such partnership;

10.        Effective July 1, 2012, Marathon Pipe Line LLC contributed to Hardin
Street Holdings LLC, its successors and its assigns, a 60% limited liability
company interest (representing all of Marathon Pipe Line LLC’s ownership
interests), and all of Marathon Pipe Line LLC’s rights and obligations, in
Muskegon Pipeline LLC, a Delaware limited liability company;

11.        Effective September 1, 2012, Marathon Pipe Line LLC contributed to
Hardin Street Holdings LLC, its successors and its assigns, all of Marathon Pipe
Line LLC’s ownership interests, rights and obligations in Capline System, an
undivided interest petroleum pipeline, and all of Marathon Pipe Line LLC’s
ownership interests, rights and obligations in Maumee Pipeline Company, an
undivided interest petroleum pipeline;

12.        Effective September 1, 2012, Marathon Pipe Line LLC contributed to
Hardin Street Holdings LLC, its successors and its assigns, a 58.52% limited
liability company interest (representing all of Marathon Pipe Line LLC’s
ownership interests) in LOCAP LLC, a Delaware limited liability company;

13.        On September 14, 2012, the Operating Company, as borrower, and the
Partnership, as parent guarantor, entered into a $500 million, five-year,
unsecured revolving credit facility with Citibank, N.A., as administrative
agent, and several other commercial lending institutions, as lenders and letter
of credit issuing banks.

14.        Pursuant to a purchase and sale agreement and related conveyance
documents, effective September 30, 2012, Marathon Petroleum Company LP sold and
transferred a butane cavern located in Neal, West Virginia and related assets to
MPLX Terminal and Storage LLC;

 

Page 2 of 15



--------------------------------------------------------------------------------

15.        Effective October 1, 2012, all of the employees of Marathon Pipe Line
LLC were transferred to and became employees of Marathon Petroleum Logistics
Services LLC, a Delaware limited liability company;

16.        Effective October 10, 2012, Marathon Pipe Line LLC contributed to MPL
Louisiana Holdings LLC, its successors and its assigns, a 40.7% limited
liability company interest (representing all of Marathon Pipe Line LLC’s
ownership interests), and all of Marathon Pipe Line’s rights and obligations, in
LOOP LLC, a Delaware limited liability company;

WHEREAS, concurrently with the consummation of the transactions contemplated
hereby, each of the matters provided for in Article II will occur in accordance
with its respective terms;

WHEREAS, if the Over-Allotment Option (as defined herein) is exercised, each of
the matters provided for in Article III will occur in accordance with its
respective terms; and

WHEREAS, the members or partners of the Parties have taken or caused to be taken
all limited liability company and partnership action, as the case may be,
required to approve the transactions contemplated by this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms below:

“Closing Date” means the date on which the closing of the purchase and sale of
Common Units to the Underwriters pursuant to the Underwriting Agreement occurs.

“Closing Time” means the “time of purchase” as defined in the Underwriting
Agreement.

“Common Unit” means a common unit representing a limited partner interest in the
Partnership having the rights set forth in the Partnership Agreement.

“Current Assets” means cash and cash equivalents, receivables (less allowance
for doubtful accounts), receivables from related parties, intercompany accounts
receivable, inventory (other than materials and supplies inventories) and other
current assets.

“Current Liabilities” means accounts payable, payables to related parties,
intercompany accounts payable, payroll and benefits payable, accrued taxes and
other current liabilities (other than accrued liability – environmental).

 

Page 3 of 15



--------------------------------------------------------------------------------

“Effective Time” means 12:01 a.m. Eastern Time on the Closing Date.

“Offering” means the initial public offering of the Partnership’s Common Units
pursuant to the Registration Statement.

“Omnibus Agreement” means that certain Omnibus Agreement, dated as of the date
of this Agreement, among Marathon Petroleum Corporation, Marathon Petroleum
Company LP, MPL Investment LLC, the General Partner, the Partnership, the
Operating Company, MPLX Terminal and Storage LLC, MPLX Pipe Line Holdings LP,
Marathon Pipe Line LLC and Ohio River Pipe Line LLC, as such agreement may be
amended, supplemented or restated from time to time.

“Option Units” means the Common Units that the Partnership will agree to issue
upon an exercise of the Over-Allotment Option.

“Original Partnership Agreement” means that certain Agreement of Limited
Partnership of the Partnership, dated as of April 10, 2012.

“Over-Allotment Option” has the meaning assigned to it in the Partnership
Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the date of this Agreement.

“Registration Statement” means the Registration Statement on Form S-1 filed with
the United States Securities and Exchange Commission (Registration
No. 333-182500), as amended.

“Subordinated Unit” means a subordinated unit representing a limited partner
interest in the Partnership having the rights set forth in the Partnership
Agreement.

“Underwriters” means the underwriting syndicate listed in the Underwriting
Agreement.

“Underwriting Agreement” means a firm commitment underwriting agreement to be
entered into between the Partnership and the underwriters named in the
Registration Statement with respect to the Offering.

ARTICLE II

CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS

Each of the following transactions set forth in Sections 2.1 through 2.13 shall
be completed as of the Effective Time in the order set forth herein:

2.1        MPLX Terminal and Storage LLC Contribution. MPL Investment LLC shall
contribute to the Operating Company, and the Operating Company shall
subsequently contribute to MPLX Terminal and Storage LLC, either an account
receivable from MPL Investment LLC or an account payable to MPL Investment LLC,
as the case may be, in an amount necessary to make the amount of the Current
Assets of MPLX Terminal and Storage LLC equal to the amount of the Current
Liabilities of MPLX Terminal and Storage LLC as of the Effective Time.

 

Page 4 of 15



--------------------------------------------------------------------------------

2.2        Marathon Pipe Line LLC and Ohio River Pipe Line LLC Contributions.
MPL Investment LLC shall contribute to each of Marathon Pipe Line LLC and Ohio
River Pipe Line LLC either an account receivable from MPL Investment LLC or an
account payable to MPL Investment LLC, as the case may be, in amounts necessary
such that (a) the amount of the Current Assets of Marathon Pipe Line LLC shall
be equal to the amount of the Current Liabilities of Marathon Pipe Line LLC and
(b) the amount of the Current Assets of Ohio River Pipe Line LLC shall be equal
to the amount of the Current Liabilities of Ohio River Pipe Line LLC, in each
case as of the Effective Time.

2.3        Execution of the Partnership Agreement. The General Partner and MPLX
Logistics Holdings LLC, as the organizational limited partner, shall amend and
restate the Original Partnership Agreement by executing the Partnership
Agreement in substantially the form included in Appendix A to the Registration
Statement, with such changes as the General Partner and MPLX Logistics Holdings
LLC may agree.

2.4        Distribution of the Hardin Street Holdings and the MPL Louisiana
Holdings Interests. Notwithstanding any provision of the limited liability
company agreements of Hardin Street Holdings LLC and MPL Louisiana Holdings LLC,
each as amended as of the date hereof (the “HSH and MPL Louisiana LLC
Agreements”), Marathon Pipe Line LLC hereby distributes, grants, bargains,
conveys, assigns, transfers, sets over and delivers to MPL Investment LLC, its
successors and its assigns, for its and their own use forever, all right, title
and interest in and to 100% of the limited liability company interests in each
of Hardin Street Holdings LLC and MPL Louisiana Holdings LLC, and MPL Investment
LLC hereby accepts such limited liability company interests as a distribution
from Marathon Pipe Line LLC. Notwithstanding any provision of the HSH and MPL
Louisiana LLC Agreements, MPL Investment LLC is hereby admitted to each of
Hardin Street Holdings LLC and MPL Louisiana Holdings LLC as a member, and
hereby agrees that it is bound by the HSH and MPL Louisiana LLC Agreements as a
member of each of Hardin Street Holdings LLC and MPL Louisiana Holdings LLC.
Notwithstanding any provision of the HSH and MPL Louisiana LLC Agreements,
immediately following the admission of MPL Investment LLC as a member of each of
Hardin Street Holdings LLC and MPL Louisiana Holdings LLC, Marathon Pipe Line
LLC shall and does hereby cease to be a member of each of Hardin Street Holdings
LLC and MPL Louisiana Holdings LLC and shall thereupon cease to have or exercise
any right or power as a member of Hardin Street Holdings LLC or MPL Louisiana
Holdings LLC and Hardin Street Holdings LLC and MPL Louisiana Holdings LLC shall
continue without dissolution.

2.5        Additional Capital Contribution to the Operating Company. MPL
Investment LLC hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to the Operating Company, its successors and
assigns, for its and their own use forever, all right, title and interest in and
to a 47.667% limited liability company interest in each of Marathon Pipe Line
LLC and Ohio River Pipe Line LLC, and the Operating Company hereby accepts such
limited liability company interests as a capital contribution from MPL
Investment LLC. Notwithstanding any provision of the limited liability company
agreements of Marathon

 

Page 5 of 15



--------------------------------------------------------------------------------

Pipe Line LLC and Ohio River Pipe Line LLC (each as amended as of the date
hereof, the “MPL LLC Agreement” and the “ORPL LLC Agreement,” respectively), the
Operating Company is hereby admitted to Marathon Pipe Line LLC and Ohio River
Pipe Line LLC as a member of Marathon Pipe Line LLC and Ohio River Pipe Line
LLC, respectively, and hereby agrees that it is bound by the MPL LLC Agreement
and the ORPL LLC Agreement. MPL Investment LLC hereby continues as a member of
Marathon Pipe Line LLC and Ohio River Pipe Line LLC, holding 52.333% of the
limited liability company interests in each, notwithstanding any provision of
the MPL LLC Agreement or the ORPL LLC Agreement.

2.6        Additional Capital Contribution to MPLX Pipe Line Holdings LP;
Partial Redemption of Limited Partner Interest in MPLX Pipe Line Holdings LP.
The Operating Company hereby contributes $10.00 to MPLX Pipe Line Holdings LP as
a capital contribution in exchange for an additional 1% general partner interest
in MPLX Pipe Line Holdings LP, and MPLX Pipe Line Holdings LP hereby accepts
such capital contribution. MPLX Pipe Line Holdings LP hereby distributes $10.00
to MPL Investment LLC in redemption of a 1% limited partner interest in MPLX
Pipe Line Holdings LP, and MPL Investment LLC hereby accepts such distribution
and redemption. The Operating Company hereby continues as general partner of
MPLX Pipe Line Holdings LP, owning a 51% general partner interest, and MPL
Investment LLC hereby continues as limited partner of MPLX Pipe Line Holdings
LP, owning a 49% limited partner interest.

2.7         Partial Contribution of Marathon Pipe Line LLC and Ohio River Pipe
Line LLC Interests. MPL Investment LLC hereby grants, contributes, bargains,
conveys, assigns, transfers, sets over and delivers to MPLX Pipe Line Holdings
LP, its successors and assigns, for its and their own use forever, all right,
title and interest in and to a 52.333% limited liability company interest in
each of Marathon Pipe Line LLC and Ohio River Pipe Line LLC, and MPLX Pipe Line
Holdings LP hereby accepts such limited liability company interests as a capital
contribution from MPL Investment LLC. Notwithstanding any provision of the MPL
LLC Agreement and the ORPL LLC Agreement, MPLX Pipe Line Holdings LP is hereby
admitted to Marathon Pipe Line LLC and Ohio River Pipe Line LLC as a member of
Marathon Pipe Line LLC and Ohio River Pipe Line LLC, respectively, and hereby
agrees that it is bound by the MPL LLC Agreement and the ORPL LLC Agreement.
Immediately following the admission of MPLX Pipe Line Holdings LP as a member of
each of Marathon Pipe Line LLC and Ohio River Pipe Line LLC, MPL Investment LLC
shall and does hereby cease to be a member of each of Marathon Pipe Line LLC and
Ohio River Pipe Line LLC and shall thereupon cease to have or exercise any right
or power as a member of Marathon Pipe Line LLC or Ohio River Pipe Line LLC. The
Operating Company hereby continues as a member of each of Marathon Pipe Line LLC
and Ohio River Pipe Line LLC, owning a 47.667% limited liability company
interest in each, notwithstanding any provision of the MPL LLC Agreement or the
ORPL LLC Agreement.

2.8         Additional Partial Contribution of Marathon Pipe Line LLC and Ohio
River Pipe Line LLC Interests. The Operating Company hereby grants, contributes,
bargains, conveys, assigns, transfers, sets over and delivers to MPLX Pipe Line
Holdings LP, its successors and its assigns, for its and their own use forever,
all right, title and interest in and to a 47.667% limited liability company
interest in each of Marathon Pipe Line LLC and Ohio River

 

Page 6 of 15



--------------------------------------------------------------------------------

Pipe Line LLC, and MPLX Pipe Line Holdings LP hereby accepts such limited
liability company interests as a capital contribution from the Operating
Company. Immediately following such contribution of such limited liability
company interests, MPLX Pipe Line Holdings LP shall and does hereby continue as
the sole member of each of Marathon Pipe Line LLC and Ohio River Pipe Line LLC,
the Operating Company shall and does hereby cease to be a member of each of
Marathon Pipe Line LLC and Ohio River Pipe Line LLC and shall thereupon cease to
have or exercise any right or power as a member of Marathon Pipe Line LLC or
Ohio River Pipe Line LLC and Marathon Pipe Line LLC and Ohio River Pipe Line LLC
are hereby continued without dissolution.

2.9        Distribution of Operating Company Interests. MPL Investment LLC
hereby grants, distributes, bargains, conveys, assigns, transfers, sets over and
delivers to MPC Investment LLC, its successors and its assigns, for its and
their own use forever, all right, title and interest in and to all of the
limited liability company interests in the Operating Company, and MPC Investment
LLC hereby accepts such limited liability company interests as a distribution
from MPL Investment LLC and is hereby admitted as a substitute member of the
Operating Company. Immediately following such admission, MPL Investment LLC
shall and does hereby cease to be a member of the Operating Company.

2.10        Contribution of the OLLC Interest to the General Partner. MPC
Investment LLC hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to the General Partner, its successors and its
assigns, for its and their own use forever, all right, title and interest in and
to a portion of its limited liability company interests in the Operating Company
with a value equal to 2% of the equity value of the Partnership immediately
after the Closing (the “OLLC Interest”), and the General Partner hereby accepts
such OLLC Interest as a capital contribution from MPC Investment LLC.
Notwithstanding any provision of the limited liability company agreement of the
Operating Company (the “Operating Company LLC Agreement”), the General Partner
is hereby admitted to the Operating Company as a member of the Operating Company
holding the OLLC Interest and hereby agrees that it is bound by the Operating
Company LLC Agreement. MPC Investment LLC hereby continues as a member of the
Operating Company with respect to the portion of its limited liability company
interest in the Operating Company not transferred to the General Partner.

2.11        Contribution of Remaining Operating Company Interests to MPLX
Logistics Holdings LLC. MPC Investment LLC hereby grants, contributes, bargains,
conveys, assigns, transfers, sets over and delivers to MPLX Logistics Holdings
LLC, its successors and its assigns, for its and their own use forever, all
right, title and interest in and to MPC Investment LLC’s remaining limited
liability company interests in the Operating Company, and MPLX Logistics
Holdings LLC hereby accepts such limited liability company interests as a
capital contribution from MPC Investment LLC. Notwithstanding any provision of
the Operating Company LLC Agreement, MPLX Logistics Holdings LLC is hereby
admitted to the Operating Company as a member of the Operating Company and
hereby agrees that it is bound by the Operating Company LLC Agreement.
Immediately following such contribution of such limited liability company
interests, the General Partner shall and does hereby continue as a member of the
Operating Company holding the OLLC Interest, MPC Investment LLC shall and does
hereby cease to be a member of the Operating Company and shall thereupon cease
to have or exercise any right or power as a member of the Operating Company, and
the Operating Company is hereby continued without dissolution.

 

Page 7 of 15



--------------------------------------------------------------------------------

2.12        Contribution of the OLLC Interest to the Partnership. The General
Partner hereby grants, contributes, bargains, conveys, assigns, transfers, sets
over and delivers to the Partnership, its successors and its assigns, for its
and their own use forever, all right, title and interest in and to the OLLC
Interest in exchange for (a) a continuation of the General Partner’s 2% general
partner interest in the Partnership and (b) the issuance to the General Partner
of all of the limited partner interests in the Partnership classified as
“Incentive Distribution Rights” under the Partnership Agreement, and the
Partnership hereby accepts such OLLC Interest. Notwithstanding any provision of
the Operating Company LLC Agreement, the Partnership is hereby admitted to the
Operating Company as a member of the Operating Company and hereby agrees that it
is bound by the Operating Company LLC Agreement. Immediately following such
contribution of such OLLC Interest, MPLX Logistics Holdings LLC shall and does
hereby continue as a member of the Operating Company, the General Partner shall
and does hereby cease to be a member of the Operating Company and shall
thereupon cease to have or exercise any right or power as a member of the
Operating Company, and the Operating Company is hereby continued without
dissolution.

2.13        Additional Contribution of Operating Company Interests. MPLX
Logistics Holdings LLC hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to the Partnership, its successors and its
assigns, for its and their own use forever, all right, title and interest in and
to all of MPLX Logistics Holdings LLC’s limited liability company interests in
the Operating Company in exchange for (a) 19,651,515 Common Units representing a
26.1% limited partner interest in the Partnership, (b) 36,951,515 Subordinated
Units representing a 49% limited partner interest in the Partnership and (c) the
right to receive $149,144,119.22 in proceeds from the Offering to reimburse MPLX
Logistics Holdings LLC for certain capital expenditures incurred by MPLX
Logistics Holdings LLC with respect to the assets owned by MPLX Terminal and
Storage LLC, Marathon Pipe Line LLC and Ohio River Pipe Line LLC, and the
Partnership hereby accepts such limited liability company interests. Immediately
following such contribution of such limited liability company interests, the
Partnership shall and does continue as the sole member of the Operating Company,
MPLX Logistics Holdings LLC shall and does hereby cease to be a member of the
Operating Company and shall thereupon cease to have or exercise any right or
power as a member of the Operating Company, and the Operating Company is
continued without dissolution.

Each of the following transactions set forth in Sections 2.14 through 2.17 shall
be completed as of the Closing Time, and in any event only after completion of
the transactions set forth in Sections 2.1 through 2.13, in the order set forth
herein:

2.14        Public Cash Contribution. The Parties acknowledge that, in
connection with the Offering, the public, through the Underwriters, has made a
capital contribution to the Partnership of $380,600,000.00 in cash in exchange
for 17,300,000 Common Units (the “Firm Units”) representing a 22.9% limited
partner interest in the Partnership and new limited partners are being admitted
to the Partnership in connection therewith.

 

Page 8 of 15



--------------------------------------------------------------------------------

2.15        Payment of Transaction Expenses and Contribution of Proceeds by the
Partnership. The Parties acknowledge (a) the payment by the Partnership, in
connection with the Closing, of transaction expenses in the amount of
approximately $4.9 million, excluding underwriting discounts of $22,836,000.00
in the aggregate but including a structuring fee of 0.375% of the gross proceeds
of the Offering payable to certain of the Underwriters (the “Structuring Fee”),
(b) the distribution and payment of $149,144,119.22 to MPLX Logistics Holdings
LLC as a reimbursement of qualified capital expenditures, and (c) the
contribution by the Partnership of $201,600,000.00 to the Operating Company, of
which $10,000,000.00 is to be used by the Operating Company for working capital
purposes.

2.16        Capital Contribution to MPLX Pipe Line Holdings LP. The Operating
Company hereby makes a capital contribution of $191,600,000.00 to MPLX Pipe Line
Holdings LP to fund future capital projects, and MPLX Pipe Line Holdings LP
hereby accepts such capital contribution from the Operating Company. Following
this capital contribution, the Operating Company will hold a 51% general partner
interest in MPLX Pipe Line Holdings LP and MPL Investment LLC will hold a 49%
limited partner interest in MPLX Pipe Line Holdings LP.

2.17        Redemption of the Initial LP Interest from the Partnership and
Return of Initial Capital Contribution. The Partnership hereby redeems the
Initial LP Interest held by MPLX Logistics Holdings LLC and hereby refunds and
distributes to MPLX Logistics Holdings LLC the initial contribution, in the
amount of $980.00, made by MPLX Logistics Holdings LLC in connection with the
formation of the Partnership, along with any interest or other profit that
resulted from the investment or other use of such initial contribution.

ARTICLE III

EXERCISE OF OVER-ALLOTMENT OPTION

If the Over-Allotment Option is exercised in whole or in part, the Underwriters
will contribute additional cash to the Partnership in exchange for Option Units
at the Offering price per Common Unit set forth in the Registration Statement,
net of underwriting discounts and the Structuring Fee. The Partnership hereby
agrees to redeem a number of Common Units from MPLX Logistics Holdings LLC equal
to the number of Option Units sold by the Partnership pursuant to the exercise
of the Over-Allotment Option on the basis of the Offering price per Common Unit
set forth in the Registration Statement, net of underwriting discounts and the
Structuring Fee.

ARTICLE IV

FURTHER ASSURANCES

From time to time after the Effective Time, and without any further
consideration, the Parties agree to execute, acknowledge and deliver all such
additional deeds, assignments, bills of sale, conveyances, instruments, notices,
releases, acquittances and other documents, and to do all such other acts and
things, all in accordance with applicable law, as may be necessary or
appropriate (a) more fully to assure that the applicable Parties own all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
granted by this Agreement, or which are intended to be so granted, (b) more
fully and effectively to vest in the applicable Parties and their

 

Page 9 of 15



--------------------------------------------------------------------------------

respective successors and assigns beneficial and record title to the interests
contributed and assigned by this Agreement or intended to be so and (c) more
fully and effectively to carry out the purposes and intent of this Agreement.

ARTICLE V

ORDER OF COMPLETION AND EFFECTIVENESS OF TRANSACTIONS

5.1        Order of Completion of Transactions. The transactions provided for in
Sections 2.1 through 2.13 shall be completed as of the Effective Time in the
order set forth in Article II. The transactions provided for in Sections 2.14
through 2.17 shall be completed as of the Closing Time in the order set forth in
Article II. Following the completion of the transactions set forth in
Article II, the transactions provided for in Article III, if they occur, shall
be completed.

5.2        Effectiveness of Transactions. Notwithstanding anything contained in
this Agreement to the contrary, (a) none of Sections 2.1 through 2.13 shall be
operative or have any effect until the Effective Time and (b) none of the
provisions of Sections 2.14 through 2.17 or Article III shall be operative or
have any effect until the Closing Time, at which respective time all such
applicable provisions shall be effective and operative in accordance with
Section 5.1 without further action by any Party.

ARTICLE VI

MISCELLANEOUS

6.1        Costs. Except for the transaction expenses set forth in Section 2.15,
the Operating Company shall pay all expenses, fees and costs, including, but not
limited to, all sales, use and similar taxes arising out of the contributions,
distributions, conveyances and deliveries to be made under Article II and shall
pay all documentary, filing, recording, transfer, deed and conveyance taxes and
fees required in connection therewith. In addition, the Operating Company shall
be responsible for all costs, liabilities and expenses (including court costs
and reasonable attorneys’ fees) incurred in connection with the implementation
of any conveyance or delivery pursuant to Article IV (to the extent related to
any of the contributions, distributions, conveyances and deliveries to be made
under Article II).

6.2        Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement. All references herein to Articles and
Sections shall, unless the context requires a different construction, be deemed
to be references to the Articles and Sections of this Agreement. All personal
pronouns used in this Agreement, whether used in the masculine, feminine or
neuter gender, shall include all other genders, and the singular shall include
the plural and vice versa. The use herein of the word “including” following any
general statement, term or matter shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to

 

Page 10 of 15



--------------------------------------------------------------------------------

similar items or matters, whether or not non-limiting language (such as “without
limitation,” “but not limited to” or other words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that could reasonably fall within the broadest possible scope of such
general statement, term or matter.

6.3        Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.

6.4        No Third Party Rights. The provisions of this Agreement are intended
to bind the Parties as to each other and are not intended to and do not create
rights in any other person or confer upon any other person any benefits, rights
or remedies, and no person is or is intended to be a third party beneficiary of
any of the provisions of this Agreement.

6.5        Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all Parties had signed the same
document. All counterparts shall be construed together and shall constitute one
and the same instrument.

6.6        Choice of Law; Mediation; Submission to Jurisdiction. (a) This
Agreement shall be subject to and governed by the laws of the State of Delaware,
excluding any conflicts-of-law rule or principle that might refer the
construction or interpretation of this Agreement to the laws of another state.
EACH OF THE PARTIES HERETO AGREES THAT THIS AGREEMENT INVOLVES AT LEAST U.S.
$100,000.00 AND THAT THIS AGREEMENT HAS BEEN ENTERED INTO IN EXPRESS RELIANCE
UPON 6 Del. C. § 2708. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES (i) TO BE SUBJECT TO THE JURISDICTION OF THE COURTS OF
THE STATE OF DELAWARE AND OF THE FEDERAL COURTS SITTING IN THE STATE OF
DELAWARE, AND (ii) TO THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO SERVICE
OF PROCESS IN THE STATE OF DELAWARE, TO APPOINT AND MAINTAIN AN AGENT IN THE
STATE OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS AND TO
NOTIFY THE OTHER PARTY OF THE NAME AND ADDRESS OF SUCH AGENT.

(b)        If the Parties cannot resolve any dispute or claim arising under this
Agreement, then no earlier than 10 days nor more than 60 days following written
notice to the other Parties to such dispute or claim, any Party to such dispute
or claim may initiate mandatory, non-binding mediation hereunder by giving a
notice of mediation (a “Mediation Notice”) to the other Parties to such dispute
or claim. In connection with any mediation pursuant to this Section 6.6, the
mediator shall be jointly appointed by the Parties to the dispute or claim and
the mediation shall be conducted in Findlay, Ohio unless otherwise agreed by the
Parties to the dispute or claim. All costs and expenses of the mediator
appointed pursuant to this section shall be shared equally by the Parties to the
dispute or claim. The then-current Model ADR Procedures for Mediation of
Business Disputes of the Center for Public Resources, Inc., either as written or
as modified by mutual agreement of the Parties to the dispute or claim, shall
govern any mediation pursuant to this section. In the mediation, each Party to
the dispute or claim shall be represented by one or more senior representatives
who shall have authority to resolve any disputes. If a dispute or claim has not
been resolved within 30 days after the receipt of the Mediation Notice by a
Party, then any Party to the dispute or claim may refer the resolution of the
dispute or claim to litigation.

 

Page 11 of 15



--------------------------------------------------------------------------------

(c)        Subject to Section 6.6(b), each Party agrees that it shall bring any
action or proceeding in respect of any claim arising out of or related to this
Agreement, whether in tort or contract or at law or in equity, exclusively in
any federal or state courts located in Delaware and (i) irrevocably submits to
the exclusive jurisdiction of such courts, (ii) waives any objection to laying
venue in any such action or proceeding in such courts, (iii) waives any
objection that such courts are an inconvenient forum or do not have jurisdiction
over it and (iv) agrees that, to the fullest extent permitted by law, service of
process upon it may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
it at its address specified in Section 6.9. The foregoing consents to
jurisdiction and service of process shall not constitute general consents to
service of process in the State of Delaware for any purpose except as provided
herein and shall not be deemed to confer rights on any person other than the
Parties.

6.7        Severability. If any of the provisions of this Agreement are held by
any court of competent jurisdiction to contravene, or to be invalid under, the
laws of any political body having jurisdiction over the subject matter hereof,
such contravention or invalidity shall not invalidate the entire Agreement.
Instead, this Agreement shall be construed as if it did not contain the
particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.

6.8        Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face as an
amendment to this Agreement. Notwithstanding anything in the foregoing to the
contrary, any amendment executed by the Partnership or any of its subsidiaries
shall not be effective unless and until the execution of such amendment has been
approved by the conflicts committee of the General Partner’s board of directors.

6.9        Notices. All notices, requests and other communications required or
permitted hereunder shall be in writing and shall be deemed duly given or
delivered (i) when delivered personally, (ii) if transmitted by facsimile when
confirmation of transmission is received or by email when receipt of such email
is acknowledged by return email, (iii) if sent by registered or certified mail,
postage prepaid, return receipt requested, on the third business day after
mailing or (iv) if sent by private courier when received; and shall be addressed
as follows:

 

if to: MPLX LP

  c/o MPLX GP LLC, its general partner

  200 East Hardin St.

  Findlay, OH 45840

  Attention: President

  Email address: glpeiffer@marathonpetroleum.com

 

Page 12 of 15



--------------------------------------------------------------------------------

if to: MPLX GP LLC

  200 East Hardin St.

  Findlay, OH 45840

  Attention: President

  Email address: glpeiffer@marathonpetroleum.com

 

if to: MPLX Operations LLC

  200 East Hardin St.

  Findlay, OH 45840

  Attention: President

  Email address: glpeiffer@marathonpetroleum.com

 

if to: MPLX Logistics Holdings LLC

  539 South Main St.

  Findlay, OH 45840

  Attention: President

  Email address: dctemplin@marathonpetroleum.com

 

if to: MPC Investment LLC

  539 South Main St.

  Findlay, OH 45840

  Attention: President

  Email address: grheminger@marathonpetroleum.com

 

if to: MPL Investment LLC

  539 South Main St.

  Findlay, OH 45840

  Attention: President

  Email address: dctemplin@marathonpetroleum.com

 

if to: Marathon Pipe Line LLC

  539 South Main St.

  Findlay, OH 45840

  Attention: President

  Email address: copierson@marathonpetroleum.com

 

if to: MPLX Pipe Line Holdings LP

  c/o MPLX Operations LLC, its general partner

  200 East Hardin St.

  Findlay, OH 45840

  Attention: President

  Email address: glpeiffer@marathonpetroleum.com

 

Page 13 of 15



--------------------------------------------------------------------------------

if to: Ohio River Pipe Line LLC

  539 South Main St.

  Findlay, OH 45840

  Attention: President

  Email address: copierson@marathonpetroleum.com

or to such other address as such Party may indicate by a notice delivered in
accordance with this Section 6.9.

6.10        Integration. This Agreement and the instruments referenced herein
supersede all previous understandings or agreements among the parties, whether
oral or written, with respect to the subject matter of this Agreement and such
instruments. This Agreement and such instruments contain the entire
understanding of the Parties with respect to the subject matter hereof and
thereof. There are no unwritten oral agreements between the parties. No
understanding, representation, promise or agreement, whether oral or written, is
intended to be or shall be included in or from part of this Agreement unless it
is contained in a written amendment hereto executed by the parties hereto after
the date of this Agreement.

6.11        Deed; Bill of Sale; Assignment. To the extent required and permitted
by applicable law, this Agreement shall also constitute a “deed,” “bill of sale”
or “assignment” of the assets and interests referenced herein.

[Remainder of page intentionally left blank]

 

Page 14 of 15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties to this Agreement have caused it to be duly
executed as of the date first above written.

 

MPLX LP     MPLX GP LLC By:   MPLX GP LLC       Its:   General Partner          
  By:  

/s/ G. L. Peiffer

        G. L. Peiffer, President By:  

/s/ G. L. Peiffer

        G. L. Peiffer, President       MPLX Operations LLC     MPLX Logistics
Holdings LLC By:  

/s/ G. P. Shaffner

    By:  

/s/ D. C. Templin

  G. P. Shaffner, V. President       D. C. Templin, President MPC Investment LLC
    MPL Investment LLC By:  

/s/ G. R. Heminger

    By:  

/s/ D. C. Templin

  G. R. Heminger, President       D. C. Templin, President Marathon Pipe Line
LLC     MPLX Pipe Line Holdings LP       By:   MPLX Operations LLC By:  

/s/ C. O. Pierson

    Its:   General Partner   C. O. Pierson, President             By:  

/s/ G. P. Shaffner

        G. P. Shaffner, V. President Ohio River Pipe Line LLC       By:  

/s/ C. O. Pierson

        C. O. Pierson, President      

Signature page, Contribution Agreement